HUTCHESON, Circuit Judge
(dissenting).
While I agree with the statement in the majority opinion as to the general effect of the evidence, except the statement, “the truck was being driven on the left side of the street”, I cannot agree that it amounts to more than that a small child was struck by a truck going not over 20 miles an hour.
*753This being so, I cannot agree that there was substantial evidence on which a verdict of negligence could be based. If the decision in this case is right, then it is the law that evidence, that a person driving a car, at the moderate rate of 20 miles per hour through a residential neighborhood where there are children, struck and injured a small child, makes out a case for the jury.
As to the statement in the opinion that the truck was being driven on the left side of the street, I can find no evidence to support it. It is true that a witness testified that when he saw the child lying in the street, its head was on about the center line of it, and the right front wheel of the truck was lying on the face and neck, but this is not evidence that the truck was being driven on the left hand side of the street. It is merely evidence that after the application of the brakes with the consequent skid, the truck wound up in the position testified to. This is completely explained by the testimony of Lloyd Rowell, a city officer, that the left rear wheel had skidded approximately 14 feet, 2 inches.
That the truck was not being driven on its left or wrong side of the street was made even clearer by the fact that the plaintiff does not allege this as an act of negligence nor claim it as one in its brief.
Weighing in plaintiff’s favor every bit of the evidence, it proves no more than that, while a truck was being driven at a very moderate rate of speed down a residential street, a small child which had somehow gotten out into the street was run over and killed.
Regrettable as the accident was, there is, in my opinion, no basis for a verdict except surmise and conjecture. As to the testimony that the uneven skid marks showed that the - brakes were defective, it seems quite clear this did not show that they were, since stopping the car at 14 feet, under all the evidence, was a remarkably quick stop. In addition, there is no evidence tending to show that the fact that the brakes were not catching evenly was, or could in any way have been, the proximate cause of the injury.
I think the judgment should be reversed for failure to grant defendant’s motion for a directed verdict. I dissent from the judgment of affirmance.